DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed on 5/09/2022 has been considered. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 16-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 16-20 of prior U.S. Patent No. 11,156,894 B2 (hereinafter “the ‘894 patent”). This is a statutory double patenting rejection. Claims 16-20 of the present application recite identical claim limitations as claims 16-20 of the ‘894 patent.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-15 of the ‘894 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited claim limitations of the present applications are fully anticipated by the claims of the ‘894 patent.
Specifically, regarding claim 1, the ‘894 patent claims an optical device, comprising: a splitter configured for splitting an input optical signal into a first optical signal and a second optical signal (col. 12, ll. 46-49); and a phase shifter coupled to the splitter, wherein the phase shifter comprises: a first waveguide arm configured for controlling a first phase of the first optical signal to generate a first phase-controlled optical signal (col. 12, ll. 52-54), and a second waveguide arm configured for controlling a second phase of the second optical signal to generate a second phase-controlled optical signal wherein each of the first and second waveguide arms comprises: a plurality of straight segments and a plurality of curved segments (col. 12, ll. 55-60), wherein: the phase shifter comprises an interferometer comprising: a first curved segment in the plurality of curved segments of the first waveguide arm, and a second curved segment in the plurality of curved segments of the second waveguide arm (col. 12, ll. 65- col. 13, ll. 2), the first curved segment is a semicircle segment, and the second curved segment comprises: two circular arcs each having a 90 degree, and one straight portion connecting the two circular arc (col. 13, ll. 3-8). 
	Regarding claim 2, the ‘894 patent claims wherein, for each of the first and second waveguide arms: the plurality of straight segments are parallel to each other; and the plurality of straight segments have a same length (col. 13, ll. 9-13).
Regarding claim 3, the ‘864 patent claims wherein, for each of the first and second waveguide arms: any adjacent two straight segments among the plurality of straight segments are connected via one of the plurality of curved segments (col. 13, ll. 14-18).
	Regarding claim 4, the ‘864 patent claims wherein, for each of the first and second waveguide arms: the plurality of straight segments and the plurality of curved segments are alternatively arranged (col. 13, ll. 19-22).
	Regarding claim 5, the ‘864 patent claims wherein each of the first and second waveguide arms includes an even number of straight segments and an odd number of curved segments (col. 13, ll. 23-25).
	Regarding claim 6, the ‘864 patent claims wherein the second curved segment is longer than the first curved segment by a length difference predetermined based on a phase shift requirement associated with the interferometer (col. 13, ll. 26-30).
	Regarding claim 7, the ‘864 patent claims a combiner coupled to the phase shifter and configured for combining the first and second phase-controlled optical signals to generate an output optical signal (col. 12, ll. 61-63).
Regarding claim 8, the ‘864 patent claims a splitter configured for splitting an input optical signal into a first optical signal and a second optical signal (col. 13, ll. 38-40); a plurality of phase calibrators configured for generating a plurality of sets of electrical signals, wherein each of the plurality of sets includes electrical signals with different phase delays (col. 13, ll. 41-44); and a phase shifter coupled to the splitter, wherein the phase shifter comprises: a first waveguide arm configured for controlling a first phase of the first optical signal, based on at least one set of the plurality of sets of electrical signals, to generate a first phase-controlled optical signal (col. 13, ll. 45-50), and a second waveguide arm configured for controlling a second phase of the second optical signal, based on at least one set of the plurality of sets of electrical signals, to generate a second phase-controlled optical signal (col. 13, ll. 51-55), wherein: at least one of the plurality of phase calibrators comprises an array of delay cells (col. 13, ll. 64-65), and utilizes N digital bit signals to control phase delays of electrical signals generated by the phase calibrator by controlling a resistance of at least one of the delay cells, wherein N is a predetermined integer (col. 13, ll. 60-63).
	Regarding claim 9, the ‘864 patent claims wherein each of the first and second waveguide arms comprises: a plurality of straight segments and a plurality of curved segments (col. 14, ll. 1-3).
	Regarding claim 10, the ‘864 patent claims wherein, for each of the first and second waveguide arms: each of the plurality of straight segments corresponds to one of the plurality of phase calibrators; and a quantity of the plurality of straight segments is equal to a quantity of the plurality of phase calibrators (col. 14, ll. 4-9).
	Regarding claim 11, the ‘864 patent claims wherein: at least one of the plurality of phase calibrators comprises an array of delay cells, and utilizes the N digital bit signals to control the phase delays by controlling a resistance of at least one of the delay cells (col. 14, ll. 10-14).
	Regarding claim 12, the ‘864 patent claims wherein: at least one of the plurality of phase calibrators comprises an array of switched capacitors; and the N digital bit signals control the phase delays by controlling the array of switched capacitors (col. 14, ll. 15-19).
	Regarding claim 13, the ‘864 patent claims wherein: at least one of the plurality of phase calibrators comprises an array of delay cells, and utilizes the N digital bit signals to control the phase delays by controlling a capacitance of at least one of the delay cells (col. 14, ll. 20-24).
	Regarding claim 14, the ‘864 patent claims a method, comprising: splitting an input optical signal into a first optical signal and a second optical signal (col. 14, ll. 25-27); generating a plurality of sets of electrical signals, wherein each of the plurality of sets includes electrical signals with different phase delays (col. 14, ll. 28-30); utilizing a plurality of digital bit signals to control phase delays of the electrical signals by controlling a current of at least one of an array of delay cells (col. 14, ll. 31-33: although the ‘864 patent recites “controlling resistance of an array of delay cells”, since a current is inversely proportional to a resistance, controlling the resistance will necessarily anticipate controlling the current); controlling a first phase of the first optical signal, based on at least one set of the plurality of sets of electrical signals, to generate a first phase-controlled optical signal (col. 14, ll. 34-37); controlling a second phase of the second optical signal, based on at least one set of the plurality of sets of electrical signals, to generate a second phase-controlled optical signal (col 14, ll. 38-41); and combining the first and second phase-controlled optical signals to generate an output optical signal (col. 14, ll. 42-43).
	Regarding claim 15, the ‘864 patent claims wherein: the first phase of the first optical signal is controlled based on a first set and a second set of the plurality of sets of electrical signals; and the second phase of the second optical signal is controlled based on a third set and a fourth set o f the plurality of sets of electrical signals (col. 14, ll. 44-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874